DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macandrew et al. (US 5,785,053) in view of Wlldemeersch (US Patent No. 4,721,105, dated January 26, 1988).
With regard to claim 1, Macandrew discloses an inserter (Fig. 5) for an intrauterine system comprising a handle (20), and an insertion tube (12) having a first end and a second end, being arranged in connection with the handle, characterized in that the handle has a longitudinal opening (21) at its first end, said opening having a longitudinal axis parallel to the longitudinal axis of the inserter, a first end (21a) and a second end (21b), and further comprising a movable slider (R) arranged in said longitudinal opening and having a first end and a second end, a plunger (11) attached to the handle, the second end of the insertion tube being attached to the slider; and a lock (15) arranged inside the handle and adapted to reversibly lock the intrauterine system in relation to the plunger via a removal string of the intrauterine system (Col 3, lines 27-65). 
However, Macandrew/Siegfried do not teach a lock adapted to reversibly lock the intrauterine device having an object and extension.
Wildemeersch teaches a similar device further comprising a lock (3, 10, 11, 16, 17) adapted to reversibly lock the intrauterine system (15) in relation to the plunger via a removal string (22) of the intrauterine system, said lock being controllable by the slider (9), characterized in that the lock comprises a object (3, 10, 11, 17) and a extension (16), wherein the object is rotatably mounted on the inserter (moving arm 10 rotates about an axis in use), and wherein the removal string is immobilized between the object and the extension when the device is in the locking position (Fig. 3-5).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Macandrew/Siegried with the lock having a object and extension as taught by Wildemeersch for the purpose of simplifying the procedure of operating the inserter to allow easy release of the pull thread without risk of breaking the cooperation between the needle and the IUD (Col 1, lines 50-55).
With regard to claim 14, Macandrew discloses wherein the plunger (11) is hollow (fig. 3a and 3b) and a forward end of the plunger includes at least one of a notch an indentation, an eyelet, a funnel, and a groove(Fig. 4a and 4b, shows the distal end of the plunger rod which maybe hollowed out at 11a forming an indentation/funnel (Col 4, lines 32-48). 
With regard to claim 15, Macandrew discloses wherein the slider (R) comprises at least two elements that are combeind on at least one point by a transversal member and the transversal member is a knob or a switch (see components R2 and R4 and R).
With regard to claim 16, Macandrew discloses wherein the handle includes at least one element to connect to the slider and the element is a groove/slot (21). 
With regard to claim 17, Macandrew discloses wherein the lock is mounted on the handle (Col 3, lines 27-65). 
With regard to claim 18, Macandrew discloses further comprising an adjustable flange (R2 and R4) that is used to mark the depth of a uterus (R2 and R4 block the movement of the slider and would therefore correspond to a specific depth that the IUD could be inserted). 
With regard to claim 19, Macandrew discloses wherein the lock immobilizes the removal string responsive to the first end of the slider moving to a first end of the handle (Col 3, lines 27-65). 
With regard to claim 20, Macandrew discloses wherein the lock releases the removal string responsive to the second end of the slider moving towards the second end of the handle (Col 3, lines 27-65). 
With regard to claim 21, Macandrew discloses the claimed invention except for the lock with an object and extension. 
Wildemeersch teaches a similar device further comprising a lock (3, 10, 11, 16, 17) adapted to reversibly lock the intrauterine system (15) in relation to the plunger via a removal string (22) of the intrauterine system, said lock being controllable by the slider (9), characterized in that the lock comprises a object (3, 10, 11, 17) with slot (Fig. 1-5).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Macandrew/Siegried with the lock having a object and extension as taught by Wildemeersch for the purpose of simplifying the procedure of operating the inserter to allow easy release of the pull thread without risk of breaking the cooperation between the needle and the IUD (Col 1, lines 50-55).
Terminal Disclaimer
The terminal disclaimer filed on 8/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,452,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. If Applicant is to further describe the object and extension in relation to the other components of the inserter, the amendment may be enough to overcome the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lauren P Farrar/Primary Examiner, Art Unit 3783